McQUADE, Justice
(dissenting).
I am unable to agree with the majority’s conclusion that the record in this action contains sufficient evidence to connect the knife found in the alley with the defendant-appellant, Ruben Garza Musquiz, for its admission in evidence.
It has been held that a weapon need not be positively identified to be admissible, but in the absence of positive identification, there must be sufficient circumstantial evidence to justify a reasonable inference that the weapon had been used by the accused.1
After reviewing the record, it is concluded that there is insufficient circumstantial evidence to connect the knife found in the alley with Musquiz. The record discloses that Musquiz was seen brandishing a knife before the stabbing incident, and two knives were found in areas frequented by Musquiz shortly after the stabbing. One knife was found in a restroom that Mus-quiz entered after the stabbing, and the knife contained no blood stains or fingerprints. This knife was found in the initial investigation which immediately followed the death of the victim and was not admitted into evidence. The other knife was found in an alley that Musquiz ran through in attempting to escape from the scene of the stabbing. This knife was not discovered until two days after the stabbing, and was discovered by the victim’s wife. The knife did contain human blood stains. The testimony concerning the description of the knife was in conflict, and there was no positive identification of either knife as the one possessed by Mus-quiz. Because the knife with the blood stains was found in an alley open to the public two days after the stabbing incident, and because the blood stained knife was not identified as the one possessed by Mus-quiz, there was insufficient circumstantial evidence to justify a reasonable inference that the knife was used in the stabbing and that the knife was used by Musquiz. The trial court abused its discretion in allowing the blood stained knife to be admitted into evidence, and therefore the judgment of conviction should be reversed.

. State v. Thomas, 94 Idaho 430, 489 P.2d 1310 (1971); State v. Rodriquez, 93 Idaho 286, 460 P.2d 711 (1969); State v. McKenna, 78 Idaho 647, 309 P.2d 206 (1957).